Case: 14-40665      Document: 00513083767         Page: 1    Date Filed: 06/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-40665                                  FILED
                                  Summary Calendar                            June 18, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LARRY TYRONE ADAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:12-CR-16-8


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Larry Tyrone Adams has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Adams has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40665      Document: 00513083767   Page: 2   Date Filed: 06/18/2015


                                 No. 14-40665

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.
      The record reflects a clerical error in the written judgment in that the
judgment indicates that Adams was convicted of the offense of conspiring to
“Possess with the Intent to Manufacture and Distribute” methamphetamine,
whereas Adams pleaded guilty to conspiring to possess with the intent to
distribute methamphetamine, as charged in the Second Superseding
Indictment. Accordingly, we REMAND for the limited purpose of correction of
the clerical error in the written judgment in accordance with Federal Rule of
Criminal Procedure 36. See United States v. Higgins, 739 F.3d 733, 739 n.16
(5th Cir.), cert. denied, 134 S. Ct. 2319 (2014); United States v. Rosales, 448
F. App’x 466, 466-67 (5th Cir. 2011).




                                        2